RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2527-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

EDMOND BENTON, a/k/a
JOE TRUCK, and EDMUND
BENTON,

     Defendant-Appellant.
___________________________

                    Submitted January 23, 2020 – Decided March 4, 2020

                    Before Judges Koblitz and Whipple.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Indictment Nos. 14-01-0065
                    and 14-01-0066, and Accusation No. 14-07-0348.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Craig S. Leeds, Designated Counsel, on the
                    brief).

                    Angelo J. Onofri, Mercer County Prosecutor, attorney
                    for respondent (Tasha Marie Kersey, Assistant
                    Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Edmond Benton appeals from the November 2, 2018 order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. Defendant was charged under two indictments and an accusation. On

January 15, 2014 defendant was indicted for three counts of fourth-degree

violations of community supervision for life under N.J.S.A. 2C:43-6.4(d). The

same day, he was charged under a second indictment with third- and fourth-

degree failure to register as a convicted sex offender under N.J.S.A. 2C:7-2(a)

and 2(d)1.   The accusation charged defendant with another fourth-degree

violation of community supervision for life. In July 2014, defendant pled guilty

to some of the charges, pursuant to a negotiated plea agreement, and was

sentenced to concurrent eighteen-month flat sentences for the indictments, and

a consecutive six-month sentence for the accusation.

      Defendant did not file a direct appeal, but filed a PCR petition in January

2016, asserting ineffective assistance of counsel. After hearing oral argument

and reviewing the record, Judge Ronald Susswein denied the petition both on

procedural grounds and on the merits. Judge Susswein found that defendant had

not established a prima facie case for PCR, and that an evidentiary hearing was

unnecessary because there were no material facts that could not be resolved


                                                                         A-2527-18T2
                                       2
without reference to the existing record.      Applying the Strickland/Fritz1

standard, the judge explained why defendant had not established a prima facie

case requiring an evidentiary hearing nor established that but for counsel's

alleged errors he would not have pled guilty and would have gone to trial.

      Because we affirm for the reasons explained in the thorough written

opinion of Judge Susswein, we need not re-address defendant's arguments, but

we add the following comments. We reject defendant's argument he was denied

effective assistance of trial counsel under the standard set forth in Strickland

and Fritz. Defendant has not shown counsel's performance was insufficient

because trial counsel made "errors so serious that counsel was not functioning

as the 'counsel' guaranteed by the Sixth Amendment." Strickland, 466 U.S. at

687. Nor has defendant shown that counsel's performance fell below objective

standards of reasonableness, or that he was prejudiced by the deficient

performance he alleges. Id. at 687-88, 692. Defendant's arguments to the

contrary are without sufficient merit to warrant further discussion. R. 2:11-

3(e)(2).

      Affirmed.



1
  Strickland v. Washington, 466 U.S. 668 (1984); State v. Fritz, 105 N.J. 42
(1987).
                                                                        A-2527-18T2
                                       3